Case 1:20-cv-21553-MGC Document 176-1 Entered on FLSD Docket 06/23/2020 Page 1 of 18




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA




    PATRICK GAYLE, et al.                                                Case No. 20cv21553

    Petitioners,

    v.

    MICHAEL W. MEADE,
    Field Office Director, Miami Field Office, U.S.
    Immigration and Customs Enforcement et al.,

    Respondents.

    ______________________________________________

                      DECLARATION OF ACTING OFFICER IN CHARGE
                                 LIANA J. CASTANO

    I, Liana J. Castano, Acting Officer in Charge (OIC), make the following statements under oath and
    subject to the penalty of perjury:

           1. I am employed by U.S. Department of Homeland Security (DHS), Immigration and
              Customs Enforcement (ICE), and currently serve as the Acting OIC of the Krome
              Service Processing Center (Krome). I am also an Assistant Field Office Director
              (AFOD) at Krome. I have held this position since September 2, 2018.

           2. I provide this declaration based on my personal knowledge, belief, reasonable inquiry,
              and information obtained from various records, systems, databases, other DHS
              employees, employees of DHS contract facilities, and information portals maintained
              and relied upon by DHS in the regular course of business. This declaration responds to
              Item 4(b) of the court’s order of June 5, 2020 and is applicable to Krome, Broward
              Transitional Center (BTC), and Glades County Detention Center (Glades).

           3. In accordance with the June 5, 2020 order item 4b, ICE shall submit weekly
              documentation demonstrating our evaluation of each prospective transfer. During the
              6/12/2020 – 6/19/2020 reporting period, ICE transferred a total of 129 detainees, as
              follows:
Case 1:20-cv-21553-MGC Document 176-1 Entered on FLSD Docket 06/23/2020 Page 2 of 18




                 KROME

                 a. 36 detainees were transferred to be staged for a scheduled removal flight.
                 b. 18 detainees were transferred to Glades County Detention Center after a
                    custody re-evaluation.
                 c. 23 detainees were transferred to Broward Transitional Center after a custody
                    re-evaluation
                 d. 23 detainees were transferred to Baker County Detention Center after a
                    custody re-evaluation.


                 BTC:

                 a. 4 detainees were transferred to another field office to be staged for a
                    scheduled removal flight.
                 b. 4 detainees were transferred from BTC to Glades based upon risk
                    classification and bed space needs after a custody re-evaluation.

                 Glades:

                 a. 21 detainees were transferred be staged for a scheduled removal flight.

          4. Each detainee was issued a new mask prior to transfer.

          5. A pre-transfer custody review, as well as a COVID-19 checklist, is attached for each
             detainee referenced above, in accordance with the court’s order.

                                                              Digitally signed by LIANA J CASTANO

    DATED: June 23, 2020                _____________________________________
                                                            Date: 2020.06.23 14:03:42 -04'00'


                                        Liana J. Castano
                                        Assistant Field Office Director
                                        Enforcement and Removal Operations
                                        U.S. Immigration and Customs Enforcement
              Case 1:20-cv-21553-MGC Document 176-1 Entered on FLSD Docket 06/23/2020 Page 3 of 18

                                                     US. Immigration
                                                     and Customs

  '·· -'~,. :;-1~i:f ~RO
... ., . ...'- '. -: •-· ~-•., :_:. : .·
                                                     Enforcement
                                                                                                                     COVID-19                 CheokJi-s
                                                                                                                      .NJJ(;~ E.B_Qiraosfer~_RemQYitls., a11cfBe1e·as
                                                                                                                      f9r
               DIRECTI ONS:l /                        1        I     ·1   r,,       ·,, · I I                 1,.,,. I I', 1,                           ' ( ',     ,,,        r                 · ,,
- -            ,                             \            i               ( 1,~         I,       1      1
                                                                                                            ')I       l     {
                                                                                                                                4     1   1
                                                                                                                                              ,:    '     j         I    I                  1
                                                                                                                                                                                                1
                                                                                                                                                                                                       J      +   '11



         -     :      1,           ,       ,' ,,1             ,,,,   .,1,I        ,_.        ,       , .1 ' , 11'1   1,lf,1),       t ,,,.,, ,L,I 1 1'11         1 11 , ' .       ic · I.   1 1 ·,,,,, 1 (,,1 \JU -     1_     )[S    NON

         ·"' 2l°Verify the detainee'& current health status and exposirn{fiistoiy.:                                                                                                                                           ,01] "
                                                                                                                                                                                                                                 .    .



              2)       Is the detainee currently:
                              • In medical isolation?
                              • Experiencing symptoms commonly associated with COVID-19?
                                                                                                                                                                                                                              -.•Q~
                                                                                                                                                                                                                                  ..l2r
                                                                                                                                                                                                                               •• -~
                              • Awaiting COVID-19 test results?
                                                                                                                                                                                                                                    l2r
                              • Cohorted due to COVID-19 exposure?
                     For transfers and removals, if the answer to any of the questions above is "Yes,· do not transfer or remove and if the answer
                                                                                                                                                                                                                                        -
                    to all these questions is "No," proceed to Questions 3 and 4 only. For releases, if any answer is "Yes," complete 2a, 2b and
                    the remaining questions and if the answers are "No,• complete Questions 3 - 5.                   ·
                     a. For released detainees, discuss the release with the relevant state, local, tribal, and/or territorial public
                        health department to coordinate continuation of care. Notate the publlc health department here, if
                        applicable: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                                                                                                              •••
                     b. Provide the health department with the released detalnee's name, intended address, email address, all
                             available telephone numbers, and planned mode of transportation to their Intended destination.                                                                                                   •••
             3)     Before the detainee leaves the facilify or is removed, perform verbal symptom screening and a tempera.tvre
                                                                                                                                                                                                                              01]
                    check per CDC guidelines. Record temperature here: _             2--.               ·                             C\7 .
                                                                                                                                                                                                                             ff••
                    For transfers and removals only, if the detainee does not clear the screening process, delay the transfer or
                    removal and follow the protocol for a suspected COVID-19 case.
                    For transfers and removals only, is ~ detainee medically cleared to travel?
                    Record method of travel: Ground µ'.'.:J    ICE Air      Commercial flight                             D                                       D                                                          0       ••
             4) Provide the detainee with the following forms and fact sheets in the detainee's preferred language, as available.
                                             - - - - - - - -- - --- - - -
                   a. Steps to Hel pfrevent the Suread of COVID-19 if You are Sick; and
                                                                                                                                                                                                                             Ja"' •
                                                                                  - - - - - --- - - --- - --- - - - -- --
          5)       For released aliens only, facilitate safe transport, continued shelter, and medical care, as part of release planning, Document
                   what arrangements for transportation were made:

          ~
                                    ----------- ----
                           Q_id ICE pr?~ide tran~portation?-lf:yes, whe~e wa~ th~~e~;P~~t~~~~--- - - _--

                   b. Did a family member or friend provide transportation?
                                                                                                                     - -- - - --                   - - - - ---
                                                                                                                                                                                            ---- -- --·gw
                                                                                                                                                                                                       [ff O .
                                                                                                                                                                                                           - - - --
                   c. Was the alien provided with a personal protective equipment mask upon release?                                                                                                                                 O/
                   d. Was the alien provided with information on or access to community resources to ensure continued
                      shelter and medical care?

                   e. Was the alien advised to avoid public transportation, commercial ride sharing (e.g. Uber, Lyft), and taxis?                                                                                            D
                                                 t    ;                                                                                                                                         ..
 Case 1:20-cv-21553-MGC Document 176-1 Entered on FLSD Docket 06/23/2020 Page 4 of 18




                              Enforcement and Removal Operations
                             U.S. Department of Homeland Security

                                         Miami Field Office


                                   PRE-Transfer Custody Review

Name ME'J\N~-2R(d\ Jq iWo\l-Pt.~~ lienNumber
                               I
                                                                          016 COC            \-\oNcAo
Date of Transfer      bI/ I 'o I/10                     Date of Review
                                                                               ---
                                                                                      b/ lt,} J-0
                                                                                  , ---,~ - - -



                                         Detention Authority
   ~       INA235        •     INA 236        •    INA 241             •           Other_ _ __

COVID 19 Risk Factors                      YesD                No ~

Criminal History                           Yes ~               No   •
                                         Nature of Transfer

IAO Flight Staging
                           •
Hospital
                           •
                           ~
Within Field Office
Out of Field Office
Other                      D          Comments \   ~CJ..\/"-.~<=='..   v l::=" d    b ~ c::Cf,.....4.---i.s   c:;,--f'
       c ..\   ~ Cl          d: ·to (]



Custody Decision Release D                 Continue Custody    [1J

Reviewed by _ ___            - - -"/-~
                                     4____Jl}_1_U_1_____
                                                                                       Rev. 06/2020
             Case 1:20-cv-21553-MGC Document 176-1 Entered on FLSD Docket 06/23/2020 Page 5 of 18


                                   US. Immigration
                                   and Customs
                                   Enforcement
                                                                  COVID-19                  Checklit
                                                                  for AJltCE,. ERO TrID1Sf~ ~mo~Js _an~;R~l~~
             Dl REC fi ONS : l'


        -    - --• ..r--    ·~-·
             1) Verify the detainee's current health status and exposur~Jjjst~ry; ,'=_,__ _
                                                                                                                 f': .-,   j .-   i (.!;.   :f)-j ·_• _    l ES
                                                                                                                                                                  ·• ·-
                                                                                                                                                                   r~o

             2)    Is the detainee currently:
                           • In medical isolation?
                           • Experiencing symptoms commonly associated with COVID-19?
                                                                                                                                                          •.o. w
                                                                                                                                                               12r·
                           • Awaiting COVID-19 test results?
                                                                                                                                                            D-12r
                           • Cohorted due to COVID-19 exposure?
                   For transfers and removals, if the answer to any of the questions above ·is "Yes,· do not transfer or remove and if the answer
                                                                                                                                                          •~ -
                   to all these questions is "No,• proceed to Questions 3 and 4 only. For releases, if any answer is "Yes," complete 2a, 2b and
                  'the remaining questions and if the answers are "No,• complete Questions 3 - 5.                   ·


                                                                                                                  •••
                  a. For released detainees, discuss the release with the relevant state, local, tribal, and/or territorial public
                     health department to coordinate continuation of care. Notate the public health department here, If
                     applicable: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


                                                                                                                 ·•••
                  b. Provide the health department with the released detainee's name, intended address, email address, all
                           available telephone numbers, and planned mode of transportation to their intended destination.


                                                                                                                  8•
            3)   Before the detainee leaves the facili~y or is removed, perform verbal symptom screening and a temperature ..
                 check per CDC guidelines. Record temperature here: k              O\'I ·.\     ·       ·
                                                                                                                  goo
                 For transfers and removals only, if the detainee does not clear the screening process, delay the transfer or
                 removal and follow the protocol for a suspected COVID-19 case.
                 For transfers and removals only, is ~etainee medically cleared to travel?
                 Record method of travel: Ground ~            ICE Air  D  Commercial flight D                     C2r'o •
                                                                                      ------- - - - - - - - - - - - - - - -
I           4}   Provide the detainee with the following forms and fact sheets in the detainee's preferred .language, as available.

                 a. Steosto Hel12 Prevent the Soread of COVID-19 if You are Sick; and


\           5)
                 b. StoJJ theSgread of Germs.
                                                               - --- - - - - --- - --- - - -
                 For released aliens only, facilitate safe transport, continued shelter, and medical care, as part of release planning, Document
                 what arrangements for transportation were made.

    I            a __ _Djd ICE provide transportation? lf:yes, where Wi'l~ _the alien transported to'.? _                     LID----
                                                                                                            G: {3_h.~ ______ ----
                 b. -~d a fami;       ~~;~;~~;n~r~~e~ ; ;~r~~i~~~=                   ~ -~= -=--     - -   -~~:_-_--=- --- -___Dt=~7'-
    \            c. Was the alien provided with a personal protective equipment mask upon release?                                                        ~
                                                                                                                                                          0
                 d. Was the alien provided with information on or access to community resources to ensure continued
                      shelter and medlcal care?                                                                                                           • lif
                 e. Was the alien advised to avoid public transportation, commercial ride sharing (e.g. Uber, Lyft), and taxis?                           D

                                                                                                                                                     t
  Case 1:20-cv-21553-MGC Document 176-1 Entered on FLSD Docket 06/23/2020 Page 6 of 18

                                                 U.S. Immigration
                                                 and Customs
                                                 Enforcement


                               Enforcement and Removal Operations
                              U.S. Department of Homeland Security

                                           Miami Field Office


                                    PRE-Transfer Custody Review


Name fl\ov:l \Nt 7-. -!'l\o·t°'-J   )uSe\ (N Alien Number                -=¥&9 COC 0°M        ~:f
Date of Transfer       b/ lb {J. c)                      Date of Review      b/ I1/ J_{)
                                           Detention Authority
    Lj INA235             •      INA 236        •     INA 241           •   Other_ _ __

COVID 19 Risk Factors                        YesD               No ~

Criminal History                             Yesfil             No   •
                                           Nature of Transfer

IAO Flight Staging
                             •
Hospital
                             •
                             ~
Within Field Office
Out of Field Office
Other                        D         Comments_ __ _ __ _ __ _ _ _ _ _ _ __




Custody Decision Release D                   Continue Custody   c;:zJ

Reviewed by _ __ _               ~~-~~~---~ra_,_0~;___
                                                                               Rev. 06/2020
Case 1:20-cv-21553-MGC Document 176-1 Entered on FLSD Docket 06/23/2020 Page 7 of 18

                           USr Immigration
                           and Customs

       ICE ·I ERO
                           Enforcement
                                                                                       COVID.;.1             9    Checklist
                                                                                       for All ICE ERO Transfers, Removals, and Releases
  DIRECTIONS:1 111               ,I·,   Ii   1,       11,', ,,,, Ii,        J I       ,,,      1:   11 ' ,   I,           I,,·,,.,             I'·                  I ,,       I           1',I       I
  I''                          11            '    I       I            1·         '    I       I,        .        '       I       1
                                                                                                                                      1   ·1                    I          '       '   I          '       I''
  11      ,    ,, •   .   1 , , , i1         1   1, ,   ,, , · , ,   1 - -. 1              ,   1        " "           •       1   , 1 , , 1,         1 1, 11,         ,    11 · 1, ,          , .. · " ; . i1 )       ,            )
                                                                                                                                                                                                                                       1s         r,,1 r\ ,A
  1). Verify the detalnee's current health status and exposure history.                                                                                                                                                           ·f":"':;:f,'.
                                                                                                                                                                                                                                  ·l!:_J          • "·      (.,..

 2) _Is the detainee currentJy;
              • In medical Isolation?                                                                                                                                                                                        ;• .;, •·:•.-'
                                                                                                                                                                                                                              . .. ,
                                                                                                                                                                                                                              i        .-
                                                                                                                                                                                                                                          -


                                                                                                                                                                                                                                             . r.:r-,
                                                                                                                                                                                                                                                                .




                                                                                                                                                                                                                                                                      ,
              • Experiencing symptoms commonly associated with C0VID-19?                                                                                                                                                     :O·ila-'.> _·-
              • Awaltln~ COVID-19 test results?                                                                                                                                                                              ·-o ,~ .
                                                                                                                                                                                                                             i _o
                                                                                                                                                                                                                                · . .... .. .    g1L.:J.. ·.
              • Cohorted due to C0VID-19 exposure?                                                                                                                                                                                           j             '.


                                                                                                                                                                                                                            . ~ -,, -· '                   ::_ :..·-·..
                                                                                                                                                                                                                                                            .

        For transfers and removals, If the answer to any of the questions above is "Yes," do not transfer or remove and if the answer
        to all these questions Is -No," proceed to Questions 3 and 4 only. For reieaees, If any answer Is "Yes,· complete 28 , 2b and
        the remaining questions and if the answers are "No," complete Questions 3 - 5.
       a. For r~leased detain~. discuss the release with the relevant state, local, tribal, and/ or territorial public
          health department to coordinate continuation of care. Notate the public health department here, If
          applicable:
       b. Provide the health department with the released detalnee's name, intended address, email address, all
          avallabletelephone numbers, imd planned mode of transportation to their lntende.d destination.
3) Before the detainee leaves the facility or is removed, perform ·verbal symptom screening and a temperature
   check per CDC guidelines. Record temperature here:           O\IJ •k                                                                                                                                                    ·•Ef• ,'.:\
       For transfers and removals on!y, if the detainee does not clear the screening process, delay the transfer or
       removal and follow the protocol for a suspected COVID-19 case.
                                                                                                                                                                                                                          Jj:[~rci-
       For transfel'I and remowls on!y, is~~lnee medic_
       Record method of travel: Ground-trl° ICE Air
                                                              ally cleared-_to t~avel?
                                                                Commerc1alf11ght                     O                                                D                                                                   Jf• :1:;i
                                                                                                                                                                                                                          .·,.-- .......
                                                                                                                                                                                                                                       • •             . ,· ·:.:--

4) Provide the detainee with the following forms and fact sheets In the detalnee's preferred language, as available.
 -· a.    Steps to Help Prevent die Spread of COVID-19 if You are Sick; and

       b. Stop the Spread of Germs.
5) For rele11ed allens only, facilitate safe transport, continued shelter, and medical care, as part of release planning. Document
 · what arrangements for transportation were made.                                                                                                                                            ·

   a. Did ICE provide transportation? If yes, where was the alien transported to? --"""'-->:::.;....:.i..:~==
                                                                                                            1::____
   b. Did a family member or ~end provide transportation?

   c. Was ttie alien provided with a personal protective equipment mask upon release?
   d. Was the alien provided with information on or access to community resources to ensure continued
      shelter and medical care?
   e. Was the alien advised to avoid public transportation, commercial ride sharing (e.g. Uber, Lyft), and ta                                                                                                   · ?                                ·• ·
                                                                                                                                                                                                                                                     ;
                                                                                                                                                                                                                                                    ··--        -·
 Case 1:20-cv-21553-MGC Document 176-1 Entered on FLSD Docket 06/23/2020 Page 8 of 18




                                Enforcement and Removal Operations
                               U.S. Department of Homeland Security

                                            Miami Field Office


                                     PRE-Transfer Custody Review


Name    Lop~1.. 'i    ~oy°'rvCJ\             AlienNumber                    1gb   COC u\r~e,vl'tN~

Date of Transfer         ~ If I G/l JD                      Date of Review        6/, 1,/ 2- cJ
                                                                                   )




                                            Detention Authority
   ~ INA 235         .     •      INA 236         •      INA 241            •   Other_ _ __


COVID 19 Risk Factors                         YesD                 No ff]

Criminal History                              Yes 'ISP             No   •
                                            Nature of Transfer

IAO Flight Staging
                              •
Hospital
Within Field Office
                              •fi]
Out of Field Office
Other
                              •
                              D          Comments_ _ _ _ __ _ _ _ _ _ _ _ __ _ __




Custody Decision Release D                    Continue Custody     CE]

Reviewed by_       __         _._f{_0_A_____.½-"---(_J_,_/_ __          _
                                                                                       Rev. 06/2020
                   Case 1:20-cv-21553-MGC Document 176-1 Entered on FLSD Docket 06/23/2020 Page 9 of 18
                                                                                                                                                                                                                                                                                                                                                                                1
                                                        US. Immigration
                                                        and Customs

•·,:_~-~~-':,er-r~Ro
. .... ~-:~·-..:3~=-~.:.:.:-·..~.. ; . .·
                                                        Enforcement
                                                                                                                                                                              COVID-19                  Checkiis
                                                                                                                                                                              fQ[AllJCE ERilira.nsfers,.~movais;~an,fRei~a
               DIRFCTIONS:                              ~   1
                                                                    ,         ,    1          • '       ,         , , 1          '               1 ,           , ,       ,
                                                                                                                                                                                    1
                                                                                                                                                                                            11           :       ,                        ,              '·     •           •                        •        ,   r,
___.,.-        1                    1           •                       J -                                 : '                      ,       ,         -1                    , ,, l              ·           '        1       •   1                       ,                                      1                    I ,      I     :



          -    •      I     [       I       \       I           '   I     '       j I   I \   :     I         r    _.   11   '           I       '     I   j         I   'I     I   I   l    ' ()    I           fI       I       I   ;       r )!   I    : I   I /I   11       1 '\ • :   !_'   I       \   'j   l   '   (   l /\       Ir) ; ~1 .     )   ES t~ 0   I   rJ,

              ifverify the detalnee's current health status and expos~r._e 1'1StQ.1i                                                                                                                                                           ~.......... .. __
              2) Is the detainee currently:
                                • In medical Isolation?
                                • Experiencing symptoms commonly associated with COVID-19?
                                • Awaiting COVID-19 test results?
                                • Cohorted due to COVID-19 exposure?
                     For transfers and removals, if the answer to any of the questfons above is ''Yes," do not transfer or remove and if the answer
                     to all these questions is "No," proceed to Questions 3 and 4 only. For releases, if any answer is "Yes," complete 2a, 2b and
                     the remaining questions and if the answers are "No," complete Questions 3 - 5.                   ·
                     a. For released detainees, discuss the release with the relevant state, local, tribal, and/or territorial public
                        health department to coordinate continuation of care. Notate the public health department here, if
                        applicable:
                                                                                                                                                                                                                                                                                                                                                        •••
                     b. Provide the health department with the released detalnee's name, Intended address, emall address, all
                        available telephone numbers, and planned mode of transportation to their Intended destination.
                                                                                                                                                                                                                                                                                                                                                       :• Db
              3)    Before the detain~e l~aves the fac;ilizy ~r is removed, perform ver~al sy~e~om screening and a temperature
                    check per CDC guidelines. Record temperature here: _ .._-_q+'1  _,_•~-- - --
                    For transfers and removals only, if the detainee does not clear the screening process, delay the transfer or
                    removal and follow the protocol for a suspected COVID-19 case.
                    For transfers and removals only, is the detainee medically cleared to travel?
                    Record method of travel: Ground              ICE Air       Commercial flight                                     0                                                       D                                                                      D
              4)    Provide the detainee with the following forms and fact sheets in the detainee's preferred language, as available.

                   a. Stfill_~ el12 ~ t ~ r~ C..QY!Q-~ou ~                                                                                                                                                                        ck; and

                   b. ~to the Spread of Germs.
              - - - - - ---- - - - - - - -- - - --- -                                                                                                                                                            -- - --- - - - -                                                                - - - - - --                                         - -- - - --
          5) For released aliens only, facilitate safe transport, continued shelter, and medical care, as part of release planning. Document
                   what arrangements for transportation were made :

                   a.     ·_P\d.I_CE prpvide transportation?.-lf:yes, where Wi:l~ _the_ a,_ien _tra~~ort_e_d ,{ o~- -~?Ab~s _--- - - - [I
                                        8                                 1

                   :: ::s t::n:ii:~ :::,:e::~:n: :~;:~::;~:::::t::t:::ipment mask upon releas_e_?_ _ __ _ -

                   d. Was the alien provided with Information on or access to community resources to ensure continued
                                                                                                                                                                                                                                                                                                                                         -- ~          ?o=-
                      shelter and medical care?
                                                                                                                                                                                                                                                                                                                                                      D 00
                   e. Was the alien advised to avoid public transportation, commercial ride sharing (e.g. Uber, Lyft), and taxis?                                                                                                                                                                                                                     0
   Case 1:20-cv-21553-MGC Document 176-1 Entered on FLSD Docket 06/23/2020 Page 10 of
                                         18
                                               U.S. Immigration
                                               and Customs
                                               Enforcement


                             Enforcement and Removal Operations
                            U.S. Department of Homeland Security

                                         Miami Field Office


                                 PRE-Transfer Custody Review


Name V "2qu~2.- (.,( v2 ,,~ (O\r£\1GO\    Alien Number                  ~~o coc /V\1<.   i
Date of Transfer ~ / I 6/ 1- d                        Date of Review          6/2 4/ 1 d
                       I   I                                                  '   ,



                                         Detention Authority
   ~INA235                 0INA236            •    INA241           •     Other_ _ __

COVID 19 Risk Factors                      YesD               No[]

Criminal History                           Yes(]              No   •
                                         Nature of Transfer

IAO Flight Staging
                           •
Hospital
Within Field Office
                           •[E
Out of Field Office
Other
                           •
                           D       Comments_ _ __ __ _ __ __ _ _ _ _ _ __




Custody Decision Release D                 Continue Custody   [ZJ

Reviewed by_ _ _            ~t-~______v}_l_Q_/__
                                                                              Rev. 06/2020
Case 1:20-cv-21553-MGC Document 176-1 Entered on FLSD Docket 06/23/2020 Page 11 of
                                      18




                             Enforcement and Removal Operations
                            U.S. Department of Homeland Security

                                       Miami Field Office


                                PRE-Transfer Custody Review

Name Ramirez Guerrero, Rolando          Alien Number             103      COC CUBA

Date of Transfer      06/17/2020                      Date ofReview 06/17/2020


                                       Detention Authority
   [Z] INA 235          •    INA 236        •    INA 241             •   Other_ _ __

COVID 19 Risk Factors                    YesD               No   [Z]
Criminal History                         YesD               No[Z]

                                       Nature of Transfer

IAO Flight Staging        [Z]
Hospital
                           •
Within Field Office
                           •
Out of Field Office
Other
                          •D       Comments   Transfer to Oakdale, LA Processing Center on 06/18/2020
Transfer to Oakdale, LA Processing Center on 06/18/2020



Custody Decision Release D               Continue Custody I ✓    I

Reviewed by Chak Ng, DO
                                                                             Rev.06/2020
                    Case 1:20-cv-21553-MGC Document 176-1 Entered on FLSD Docket 06/23/2020 Page 12 of
                                                          18
                                US. Immigration


                •
                                and Customs
                                Enforcement
~~~~-:~~f~RO
~   ~~t:' - ·-·· - - :.

- ~ ...-:::
    ~;;~~~~ttfy the detalnee's current health status and exposLre'i1istory.'- ·- -, .
               2) Is the detainee currently:
                      • In medical isolation?
                      • Experiencing symptoms c<;>mrnonly associated with COVID-19?
                      • Awaiting COVID-19 test results?
                      • Cohorted due to COVID-19 exposure?
                  For transfers and removals, if the answer to any of the questions
                                                                                 , _ above is "Yes," do not transfer or remove and if the answer       .


                  to all these questions is "No," proceed to Questions 3 and 4 only. For releases, if any answer is "Yes," complete 2a, 2b and
                  the remaining questions and if the answers are "No," complete Questions 3 - 5.


                                                                                                                                             •••
                                                                                                        '·
                  a. For released detainees, discuss the release with the relevant state, local, tribal, and/or territorial public
                     health department to coordinate continuation of care. Notate the public healtltdepartment here, if
                     applicable: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                  b. Provide the health department with the released detainee's name, intended address, email address, all
                     available telephone numbers, and planned mode of transportation to their intended destination.
                                                                                                                                            • -••
              3) Before the detainee leaves the fa~ilitY or is removed, perform verbal symptom screen ing an d a temperature
                 check per CDC guidelines. Recb?d te.rhperature here:                 "f7J ·Z                       ··                      IB •
                 For transfers and removals only, if the detainee does not clea r the screen ing process, delay the transfe r or
                 remova l and follow th e protoco l for a suspected COVID-19 case.                                                          ~••
                 For transfers and removals on ly, is ~tainee rn edica llyclea red to trave l?
                 Record method of trave l: Ground     L':1    ICE Air ITa1 Commercia l flight            D                                  ~••
              4) Provide th e deta inee witl1 the fo llowing forms an d fact sl1eets in the detainee's preferred language , as ava ilable.
                 a. Steps to Help Prevent the Spread of COVID-19 if Yo u are Sick; and                                                       &D
                 b. Sto p th e Sprea d of Germs.                                                                                            @    •
              5) Fo r released aliens only, facilitate safe tran sport, continue d shelter, and medical care , as part of releas e planni ng. Document
                 wha t arrangements fo r transportati on were made.

                                                                                                                           lAiV:P:,::,."iJ~ -- ffi.D
                 a. Did I.CE provide transportati.o n? lf:yes, where wa~ the alien tran ~ported to?

                 b. Did a family member or fri end provide transportati on?
                                                                                                             l.v:-t,rN'e
                                                                                                                             --------•-~-~
                 c. Was the alien provided wi th a persona l protective equ ipment mas k upon releas e?
                                                                                                                                     rr•
                 d. Was the alien provided with _information on or access to community resources to ensure continued
                    shelter and medical care?                                                                                        •• Er
                 e. Was the alien advised to avoid public transportation, commercial ride sharing (e.g. Uber, Lyft), and taxis?
                             , I\   I




              JZAt//.~Et                b/, 7ZO/t1Nt/O
                                                                                           t    .. '"



                                                                                 (} .~
Case 1:20-cv-21553-MGC Document 176-1 Entered on FLSD Docket 06/23/2020 Page 13 of
                                      18




                              Enforcement and Removal Operations
                             U.S. Department of Homeland Security

                                        Miami Field Office


                                PRE-Transfer Custody Review

Name Galban Ojea, Abdiel                 Alien Number            621      COC CUBA
Date of Transfer      06/17/2020                      Date of Review 06/17/2020


                                        Detention Authority
   [Z] INA 235           •    INA 236         •   INA 241            •   Other_ _ __

COVID 19 Risk Factors                     YesD              No [Z]

Criminal History                          YesD              No[Z]


                                        Nature of Transfer

IAO Flight Staging        [Z]
Hospital
                          •
Within Field Office
                          •
Out of Field Office
Other
                          •
                          D        Comments   Transfer to Oakdale, LA Processing Center on 06/18/2020
Transfer to Oakdale, LA Processing Center on 06/18/2020


Custody Decision Release      D           Continue Custody I ✓   I
Reviewed by Chak Ng, DO
                                                                             Rev. 06/2020
           Case 1:20-cv-21553-MGC Document 176-1 Entered on FLSD Docket 06/23/2020 Page 14 of
                                                 18
                        US- Immigration


     •
                        and Customs
                        Enforcement




--~-~':~
       ' ~lfy the detalnee's current health status and expostre history.
    2) Is the detainee currently:
            • In medical isolation?
            • Experiencing symptoms c?mmonly associated with COVID-19?
                                                                                                                                    •• . &:
                                                                                                                                         err
            • Awaiting COVID-19 test results?
                                                                                                                                    • Eif
            • Cohorted due to COVID-19 exposure?
                                                                                                                                    • Cit
         For transfers and removals, if the answer to any of the questions above is "Yes, " do not transfer or remove and if the answer
         to all these questions is "No," proceed to Questions 3 and 4 only. For releases, if any answer is "Yes," complete 2a, 2b and
         the remaining questions and if the answers are "No," complete Questions 3 - 5.
         a. For released detainees, discuss the release with the relevant state, local, tribal, and/or territorial public
            health department to coordinate continuation of care. Notate the public health department here, if
            applicable: _ __ _ _ _ __ _ __ _ _ __ _ __ _ _ _ _ _ _ _ _ _ _ _ _ __ __ _
                                                                                                                                  •••
         b. Provide the health department with the released detainee's name, intended address, email address, all
            available telephone numbers, and planned mode of transportation to their intended destination.                        •••
   3)   Befo re the deta in~e l~aves th~ ! ~~ility or is removed, perform_vwg~I symptom scree ning and a te mperature
        check per CDC guidelines. Record temperature here:                  71 Z.                                                 IBO
        For transfers and removals only, if the deta inee does not clea r the screening process, delay the transfe r or
        remova l and fo llow th e protoco l for a suspected COVID-19 case.                                                        ~• •
        For transfers and remova ls only, is th e detain ee medica lly clea red to trave l?
        Record metho d of travel: Groun d    D               D
                                                        ICE Ai r     Commercia l flight D                                         !0 • •
   4)   Provide the detainee witl1 th e fo llowing forms and fact sheets in th e detain ee 's preferre d language, as ava ilable.

        a. Steps to Help Prevent the Sprea d of COVID-19 if You are Sick; and                                                     &D
        b. Stop t he Sp rea d of Germs.
                                                                       - - - -- - - - - - - - - - · ·                             @    •
   5) For release d aliens on ly, faci litate safe transport, continue d shelte r, and medica l care, as pa rt of release plan ning. Document
        wha t arrangements fo r tran spo rtati on we re mad e.

        a. ~id ICE pi-ovide transportation71Lyes , where was the alien transpo rted to?

        b. Did a fami ly membe r or fri end provide tran sportation?
                                                                                            =:KivW't;; fL__
                                                                                                         ft rnd
                                                                                                             r______        ·     •t2rD0
                                                                          ------                                                  ;==,A
        c. Was th e alien prov ided with a perso nal protective equ ipment mask upon release?                                     Lr LJ
        d. Was the alien provided with information on or access to community resources to ensure continued
           shelter and medical care?
                                                                                                                                  ••       @'
        e. Was the alien advised to avoid public transportation, commercial ride sharing (e.g. Uber, Lyft), and taxis?            0 _D
        Galban-Oj ea, Abdiel
        D.O.B:               Age:
        A      621 Cuba BTC Male
            •     f)"                                                                                                       l''



                                             al Center
Case 1:20-cv-21553-MGC Document 176-1 Entered on FLSD Docket 06/23/2020 Page 15 of
                                      18
                                                                                                          .



                               Enforcement and Removal Operations
                              U.S. Department of Homeland Security

                                         Miami Field Office


                                 PRE-Transfer Custody Review

Name Barrett, Tiniel                      Alien Number              155     COC JAMAICA
Date of Transfer       06/17/2020                       Date of Review 06/17/2020


                                         Detention Authority
   [{] INA 235            •    INA 236         •    INA 241         •     Other_ _ __

COVID 19 Risk Factors                      YesD               No   [{J
Criminal History                           YesD               No[{]


                                         Nature of Transfer

IAO Flight Staging         [{J
Hospital                   D
Within Field Office        •
Out of Field Office        D
Other                      D        Comments    Transfer to Oakdale, LA Processing Center on 06/18/2020
Transfer to Oakdale, LA Processing Center on 06/18/2020



Custody Decision Release D                 Continue Custody I ✓ I


Reviewed by Chak Ng, DO
                                                                               Rev.06/2020
       Case 1:20-cv-21553-MGC Document 176-1 Entered on FLSD Docket 06/23/2020 Page 16 of
                                             18
                    US. Immigration


     •
                   and Customs
                   Enforcement




 2) Is the detainee currently:
          • In medical isolation?
          • Experiencing symptoms c<;>mr:no.rylt ~ssociated "-"i!~ C0VID-19?
          • Awaiting C0VID-19 test results?
          • Cohorted due to C0VID-19 exposure?
       For transfers and removals, if the answer to any of the questions above is "Yes, n do not transfer or remove and if the answer
       to all these questions is "No, proceed to Questions 3 and 4 only. For releases, if any answer is "Yes," complete 2a, 2b and
                                       H


      the remaining questions and if the answers are "No, n complete Questions 3 - 5.
      a. For released detainees, discuss the release with the relevant state, local, tribal, and/or territorial public
         health department to coordinate continuation of care. Notate the public health department here, if
         applicable: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ __ _ _ _ _ __ __ _ __
                                                                                                                                     •••
      b. Provide the health department with the released detainee's name, intended address, email address, all
         available telephone numbers, and planned mode of transportation to their intended destination.
                                                                                                                                     • -••
3)   Before the detainee leaves the fac;ility or is removed, perform verbal symptom scre ening and a te mperature
     check per CDC guidelines. Reco·rd teinp-erature here: ..                'tJ- 7                                                  IBO
     For transfers and removals only, if the detain ee does not clear the scree ning process, delay th e transfe r or
     ren10va l an d follow th e prot ocol for a suspect ed C0VI D-19 case.
                                                                                                                                     [~••
     For tra nsfers and removals on ly, is ~ ~
     Record method of trave l: Gro und       1:::::1
                                                      nee 1~
                                                    ICE Air{:J
                                                                   fy clea red to t ra ve l?
                                                                   Commercial flight       D                                         [21 • •
4)   Provide th e detainee wit11 th e fo llowing forms and fact sheets in th e detainee 's preferred langu age, as available.

     a. Steps to Help Prevent the Spread of C0VID-19 if You are Sick; and

     b. Stop t11 e Sp read of Germs .
                                                                         - - -      -------·                                         err •
5) For released aliens on ly, facilitat e sa fe transport, contin ued shelter, and medical care, as part of release planning. Doc ument
     what arr ange men ts for transpo rtation we re made.

     a. !)id ICE provi_de transportati,onz lf,y~;=;, "'{here Wi:l? _ll1e alien transported to? ·   . ){(/d-yi.c_Il;J-;~;/J?L l
                                                                                                    I
                                                                                                                                     ~       c
                                                                                                    - -- --    +-,- -            -
     b. Did a fam ily member or fri end provi de transportati on?

     c. Was th e alien provided with a perso nal protecti ve equip me nt mas k upo n release?
                                                                                                                                     •g.-o-
                                                                                                                                         ~
     d. Was the alien provided with _information on or access to community resources to ens ure continued
        shelter and medical care?
                                                                                                                                     • O[:Y
     e. Was the alien advised to avoid oublic transoortation. commercial ride sharing (e.g. Uber, Lyft), and taxis?

                Barrett, Tiniel
                                                                                                                                     []•
                D.O.B:             Age: 36
                A         155 Jamai BTC Female


                                             al Center
Case 1:20-cv-21553-MGC Document 176-1 Entered on FLSD Docket 06/23/2020 Page 17 of
                                      18




                              Enforcement and Removal Operations
                             U.S. Department of Homeland Security

                                        Miami Field Office


                                PRE-Transfer Custody Review

Name Giraldo Valencia, Ximena            Alien Number              122      COC COLOMBIA
Date of Transfer      06/17/2020                        Date of Review 06/17/2020


                                        Detention Authority
   [Z] INA 235           •    INA 236         •    INA 241          •    Other_ _ __

COVID 19 Risk Factors                     YesD                No [Z]

Criminal History                          YesD                No[Z]


                                        Nature of Transfer

IAO Flight Staging        [Z]
Hospital
                          •
Within Field Office
                          •
Out of Field Office
Other
                          •
                          D        Comments    Transfer to Oakdale , LA Processing Center on 06/18/2020
Transfer to Oakdale, LA Processing Center on 06/18/2020



Custody Decision Release      D           Continue Custody I ✓ I


Reviewed by Chak Ng, DO
                                                                               Rev. 06/2020
            Case 1:20-cv-21553-MGC Document 176-1 Entered on FLSD Docket 06/23/2020 Page 18 of
                                                  18
                      US~ Immigration


   -•                 and Customs
                      Enforcement




;;;;i:J.1~~rlfy the detalnee's current health status and exposLre"'11'istory; " .•.   a




     2)    Is the detainee currently:
              • In medical isolation?
              • Experiencing symptoms c9mr;no.nly associated with C0VID-19?
             • Awaiting C0VID-19 test results?
             • Cohorted due to COVID-19 exposure?
          For transfers and removals, if the answer to any of the questions above is "Yes," do not transfer or remove and if the answer
          to all these questions is "No," proceed to Questions 3 and 4 only. For releases, if any answer is "Yes," complete 2a, 2b and
          the remaining questions and if the answers are "No, " complete Questions 3 - 5.
          a. For released detainees, discuss the release with the relevant state, local, tribal, and/or territorial public
             health department to coordinate continuation of care. Notate the public health department here, if
             applicable:
                                                                                                                              •••
          b. Provide the hea lth department with the released detainee's name, intended address, email address, all
             available telephone numbers, and planned mode of transportatio n to their intended destination.
                                                                                                                              • -••
    3) Befo re the detainee leaves th~!a~ili~y or is removed, perform verbal-symptom screen ing and a temperature
          check per CDC guidelines. Rec6rd ternperature here: _ __ _,_-f     _f"---· -'L_,._ _ _ __
                                                                                                                             No
          For t ransfers and remova ls only, if the detainee does not clear the screening process, delay th e transfe r or
          rem ova I an d fo llow the protoco l for a suspected C0VID-19 case.                                                 ~• •
          For transfers and re movals on ly, is ~ ~
          Reco rd method of t ravel: Grou n d ~ ICE Ai r
                                                            ee ,~ i~
                                                             l::::::f
                                                                        clea red to trave l?
                                                                      Comm ercial flight  D                                   ri2f • •
   4) Provide the detainee witl1 the fo llo wi ng fo rm s and fact sheets in the detainee's preferred language, as available.
          a. Steps to Help Prevent the Sprea d of C0VID-19 if Yo u are Sick; and
                                                                                                                              err •
       b. Stop the Sprea d of Germs.
                                                                        ·---                                                 ctr •
                                                                                  -- - - - - - - - - --- -----~-- - - - - · · - - - - -
   5) For released aliens on ly, fac ilitate sa fe transport, continued shelter, and medical ca re , as part of release planni ng. Docum ent
       wha t arrangements for transportation were made.

       a. .....Did ICE
                   .
                       prnvide
                           . transporta tio' n? lf:yes, where was' the alien transported
                                             •'                                  - -     to?                                 ffi.•
       b. Did a fami ly mem ber or fri end prov ide transpor tation?
                                                                                                                             •0
       c. Was the alie n provided with a person al protective equipment mas k upon release?
                                                                                                                             ff •
       d. Was the alien provided with information on or access to community resources to ensure continued
          shelter and medical care?                                                                                          ••         IT
       e. Was the alien advised to avoid public transportation, commercial ride sharing (e.g. Uber, Lyft)
      Giraldo-Valencia, Ximena
                                                                                                                             ••
      D.O.B.:                              Age:
      A       122 Colom BTC                Female
